DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites in line 6: “a wire cable loop assembly enclosed in the channel” and “the wire cable assembly loop”. The specification doesn’t provide antecedent for either one of those recitations in that the specification discloses “the looped cable assembly” (pg.8) and “The cable assembly” (pg.8) and “cable assembly 34” (pg.7 & 9).  Please provide clarification (also see relevant claim objection below). 
The specification also discloses reference number “36” as “wire cable” and “zipper slide” (pg.8). Please review for consistent disclosure of the same element for “36”. 
 Page 1 of the specification should be amended to reflect the status of US 16/072121 as --now US 10,806,202--. 
Also, page 8, line 2 of the spec: delete “cab” and replace with --can--. 

Claim Objections
Claims 1, 2, 5, 6, and 8 are objected to because of the following informalities:  claims 1 and 6 and 8 recite “wire cable loop assembly” and “wire cable assembly loop” and these recitations should include consistent terminology.  
For claim 2, there appears to be text missing after “the respective” and it appears that the term “ends” should be inserted to recite “the respective ends and the coupling sleeve”. 

For claim 6, line 2 should be revised to delete the capital “A” and replace with “a” and line 10 “loopthe” should be deleted and replaced with “loop, forming the”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 6 depends from claim 1 and the preamble recites “A method of using the hat of claim 1, the method comprising: forming a hat, the hat comprising: a crown; ……and coupling sleeve joining respective ends of the flexible polymeric sheath together to create a loop”. Thus, claim 6 re-iterates the hat structure which has already been disclosed in claim 1 and incorporated into claim 6 as set forth in the preamble. It’s not necessary to recite the hat structure again in the body of claim 6 unless claim 6 is intended to recite additional hat structure that is not set forth in claim 1. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Henning (U.S. 10,806,202) in view of Terada (U.S. 9,949,520) and Shell (U.S. D. 112,724).  The limitations of claim 9 are encompassed by claim 1 of the reference application  as follows: A hat, the hat comprising: a crown (lines 1-2 of claim 1),  a brim extending annularly and completely around the crown (lines 3-4 “a brim entirely circumscribing and extending outwardly from the crown”, the brim including 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Terada (U.S. 9,949,520) in view of Shell (U.S. D. 112,724). Terada discloses the invention substantially as claimed. Terada teaches a hat comprising a crown 1, a brim 2 extending annularly and completely around the crown 1, the brim 2 including an annular brim perimeter, and a channel (shown in figure 2 and formed by layers of the brim) extending along substantially an entirety of the brim perimeter (note that the wire cable loop 3 is disclosed as a ring and has ends which are joined together by coupling means 5 and the loop 3 is received by the channel such that the channel necessarily extends along substantially an entirety of the brim perimeter), and a wire cable loop 3 comprising one or more strands of a metallic wire (copper) formed into a continuous loop. However, Terada doesn’t teach a zipper chain extending along the channel.  Shell teaches a zipper chain extending around an entirety of a brim of a hat as an ornamental or decorative feature not affecting the function of the hat and Terada’s modified hat would include the zipper chain extending along the channel. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Terada to include a zipper chain extending along the channel in that Shell teaches it is known to provide a zipper chain to a perimeter of a brim as an ornamental or decorative feature and it has been held that claim limitations to ornamentation which have no mechanical function cannot be relied upon to distinguish the claimed invention from the prior art. See MPEP 2144.04. 




Conclusion
Claims 1-8 are free of prior art at this time. 
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732